Title: Alexander Scott to James Madison, 22 August 1826
From: Scott, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    George Town DC
                                
                                Aug 22d 1826
                            
                        
                        In my claim, in support of which I enclosed you Mr Monroe’s letter and other documents, I unfortunately
                            failed, ’tho it was sustained by strong additional testimony. Mr Clay’s decision was not founded on the merits of the
                            case, but he refused to allow it because it was a settled account, ’tho I cited to him many precedents to the contrary—In
                            my controversy with John Law altho I obtained a verdict for five thousand dollars, I incurred a considerable loss in fees
                            costs and expences, as unluckily for me he died insolvent, that is to say with his property so incumbered as not to be
                            tangible. At this time assure you I am in real distress, ’tho it is mortifying to acknowlege it, and not less wounding to
                            my feelings to ask favors of my friends. The change from our former affluence to adversity, arising from those
                            vicissitudes and accidents to which men are subject, is most severely felt by a family accustomed heretofore to the
                            comforts of life.
                        In my case the change was produced in some degree by securityship, but principally by the imperceptible waste
                            of that precarious kind of property land and negroes, of which my estate in Virginia and Maryland consisted, which without
                            economy and good management will inevitably diminish.
                        Under therefore a peculiar emergency, I reluctantly take the unauthorized liberty of asking you for the loan
                            of fifty dollars, or less if that sum is not convenient, to be repaid on the return of the President. My son has a claim
                            of about two thousand dollars as Inspector of the customs at Pensacola, which was referred to Mr T Swann who has made a
                            report, but Mr Rush declines acting on it until it has the President’s sanction. The money shall then be thankfully
                            returned. With great respect and esteem I am Dear Sir Yr obedt Servt
                        
                            
                                Alexander Scott
                            
                        
                    